UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 20, 2015 SHOE CARNIVAL, INC. (Exact name of registrant as specified in its charter) Indiana 0-21360 35-1736614 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7500 East Columbia Street, Evansville, IN (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (812) 867-6471 Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2Financial Information Item 2.02Results of Operations and Financial Condition. The following information shall not be deemed “filed” for the purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of that Section, nor shall it be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. OnMay 20, 2015, Shoe Carnival, Inc. (the "Company") issued a press release announcing its operating and financial results for itsfirst quarterendedMay 2, 2015.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits: Exhibit No. Exhibits 99.1 Earnings Release–First QuarterEndedMay 2, 2015. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SHOE CARNIVAL, INC. (Registrant) Dated:May 20, 2015 By: /s/ W. Kerry Jackson W. Kerry Jackson Senior Executive Vice President ChiefOperating and Financial Officer and Treasurer 3
